—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a prison disciplinary determination finding him guilty of providing unauthorized legal assistance and making a false statement. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Jackson v Portuondo, 281 AD2d 737).
Crew III, J. P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.